 
 
Exhibit 10.2
 
EXECUTIVE CONSULTING AGREEMENT
 
THIS EXECUTIVE CONSULTING AGREEMENT (this “Agreement”), dated as of March 31,
2009 (the “Effective Date”), is made by and between TechPrecision Corporation, a
Delaware corporation (“Company”), and Louis A. Winoski, an individual residing
in the state of Florida (“Executive”).
 
BACKGROUND
 
Company desires Executive to provide executive management and consulting
services, performing the role of its Interim Chief Executive Officer under the
terms of this Agreement.  Executive is willing to provide such services to
Company under the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the promises and
covenants set forth in this Agreement and intending to be legally bound hereby,
Company and Executive agree as follows:
 
1. Executive Consulting Services.
 
1.1. Services.  Executive shall provide executive management and consulting
services in the role of Interim Chief Executive Officer of Company (the
“Services”), reporting to Company’s board of directors (the “Board”).  Executive
may perform the Services on a less-than-full-time basis, when and as requested
by the Board, and at such locations as the Board may approve from time to time.
 
1.2. Independent Contractor.  Executive and Company intend for Executive to be
an independent contractor to Company for all purposes and not an employee of
Company.  Company shall have no obligation to provide any employment-related
benefits to Executive.  Executive shall be solely responsible for paying all
compensation and payroll taxes and providing his own benefits (if
any).  Executive shall indemnify, defend and hold harmless Company against any
claim that Executive is or was an employee of Company under this Agreement.
 
1.3. No Conflict.  Executive represents and warrants to Company that:
 
(i) he is not and will not become a party to any non-competition covenant,
non-disclosure agreement or other agreement, covenant, understanding or
restriction that would prohibit Executive from executing this Agreement and
performing fully his duties and responsibilities hereunder, including under
Executive’s employment agreement between him and National Technical Systems
Corporation (“NTS”);
 
(ii) NTS has consented to Executive entering into and performing under this
Agreement on the terms set forth herein; and
 
(iii) Executive can perform his obligations under this Agreement without
disclosing or using any confidential or proprietary information of any third
party.
 


1

--------------------------------------------------------------------------------


 
2. Compensation.
 
2.1. As consideration for Executive’s performance of the Services, Company shall
pay to Executive consulting fees at a rate of Ten Thousand Dollars ($10,000.00)
per month for Services satisfactorily performed by Executive (the “Consulting
Fees”). Payment shall be made within five (5) days of the beginning of each
calendar month during the Term for Services rendered in the prior month. The
Consulting Fees shall be pro rated on a daily basis in respect of any partial
month in which Services are performed. Company also shall reimburse Executive
for all reasonable, documented, pre-approved travel and out of pocket expenses
incurred by Executive in connection with performing the Services (“Expenses”).
 
2.2. Executive shall be solely responsible for the payment of all taxes or
contributions imposed or required by the tax laws of any jurisdiction that
pertain to the amounts paid to Executive under this Agreement.
 
3. Term and Termination.
 
3.1. Term.  Subject to Section 3.2, the term of this Agreement shall begin on
the Effective Date and shall automatically terminate on the date that is six (6)
months thereafter (the “Initial Term”), unless otherwise extended by the mutual
written agreement of the parties (the “Extended Term”). The Initial Term and any
Extended Terms are together referred to as the “Term.”
 
3.2. Termination.  Notwithstanding Section 3.1, either Executive or Company may
terminate this Agreement at any time by giving the other party fifteen (15) days
prior written notice.  A party also may terminate this Agreement for breach if
the other party materially breaches any provision of this Agreement and fails to
cure such breach within ten (10) days after the non-breaching party gives the
other party written notice that describes the breach in reasonable detail.  
 
4. Non-Exclusive Engagement.  Company may from time to time (i) engage other
persons and entities to act as a consultant to Company and perform services for
Company, including services that are similar to the Services, and (ii) enter
into agreements similar to this Agreement with other persons or entities, in all
cases without the necessity of obtaining approval from Executive.
 
5. Non-Competition and Protection of Confidential Information.
 
5.1. Executive agrees that his services to Company are of a special, unique,
extraordinary and intellectual character and his position with Company places
him in a position of confidence and trust with the employees, customers and
suppliers of Company and its affiliates.  Consequently, Executive agrees that it
is reasonable and necessary for the protection of the goodwill, intellectual
property, trade secrets, designs, proprietary information and business of
Company that Executive make the covenants contained herein. Accordingly,
Executive agrees that, during the Term and for the period of one (1) year
immediately thereafter he shall not, directly or indirectly:
 
2

--------------------------------------------------------------------------------


 
5.1.1. own, operate, manage or be employed by or affiliated with any person or
entity headquartered within or with a management office in the United States
that engages in any business then being engaged or planned to be engaged in by
Company or its subsidiaries or affiliates; or
 
5.1.2. attempt in any manner to solicit from any customer or supplier business
of the type performed for or by Company or persuade any customer or supplier of
Company to cease to do business or to reduce the amount of business which any
such customer or supplier has customarily done or contemplates doing with
Company, whether or not the relationship between Company and such customer or
supplier was originally established in whole or in part through his efforts; or
 
5.1.3. employ as an employee or retain as a consultant, or persuade or attempt
to persuade any person who is as of the termination of this Agreement or at any
time during the preceding year was, or in the six (6) months following such
termination becomes, an employee of or exclusive consultant to Company to leave
Company or to become employed as an employee or retained as a consultant by
anyone other than Company.
 
5.1.4. As used in this Section 5, the term: “customer” and “supplier” shall mean
any person or entity that is a customer or supplier of Company at the end of the
Term, or at any time during the preceding year was, or in the six (6) months
following such termination becomes, a customer or supplier of Company, or if
Executive’s employment shall not have terminated, at the time of the alleged
prohibited conduct.
 
5.2. Executive agrees that he will not at any time (whether during the Term or
after termination of this Agreement for any reason), disclose to anyone, any
confidential information or trade secret of Company or utilize such confidential
information or trade secret for his own benefit, or for the benefit of third
parties, and all memoranda or other documents compiled by him or made available
to him during the Term pertaining to the business of Company shall be the
property of Company and shall be delivered to Company on the date this Agreement
terminates or at any other time, as reasonable, upon request. The term
“confidential information or trade secret” does not include any information
which (i) becomes generally available to the public other than by breach of this
provision, or (ii) is required to be disclosed by law or legal process.
 
5.3. If Executive commits a breach or threatens to commit a breach of any of the
provisions of Sections 5.1 or 5.2 hereof, Company shall have the right to have
the provisions of this Agreement specifically enforced by any court having
jurisdiction without being required to post bond or other security and without
having to prove the inadequacy of any other available remedies, it being
acknowledged and agreed that any such breach will cause irreparable injury to
Company and that money damages will not provide an adequate remedy to Company.
In addition, Company may take all such other actions and seek such other
remedies available to it in law or in equity and shall be entitled to such
damages as it can show it has sustained by reason of such breach.
 
 
3

--------------------------------------------------------------------------------


 
5.3.1. The parties acknowledge that the type and periods of restriction imposed
in the provisions of Sections 5.1 and 5.2 hereof are fair and reasonable and are
reasonably required for the protection of Company and the goodwill associated
with the business of Company; and that the time, scope, geographic area and
other provisions of this Section 5 have been specifically negotiated by
sophisticated parties and accordingly it is reasonable that the restrictive
covenants set forth herein are not limited by narrow geographic area. If any of
the covenants in Sections 5.1 or 5.2 hereof, or any part thereof, is hereafter
construed to be invalid or unenforceable, it is the intention of the parties
that the same shall not affect the remainder of the covenant or covenants, which
shall be given full effect, without regard to the invalid portions. If any of
the covenants contained in Sections 5.1 or 5.2, or any part thereof, is held to
be unenforceable because of the duration of such provision or the area covered
thereby, the parties agree that the court making such determination should
reduce the duration and/or areas of such provision such that, in its reduced
form, said provision shall then be enforceable. The parties intend to and hereby
confer jurisdiction to enforce the covenants contained in Sections 5.1 and 5.2
upon the courts of any jurisdiction within the geographical scope of such
covenants. In the event that the courts of any one or more of such jurisdictions
shall hold such covenants wholly unenforceable by reason of the breadth of such
time, scope or geographic area, it is the intention of the parties hereto that
such determination not bar or in any way affect Company's right to the relief
provided above in the courts of any other jurisdiction within the geographical
scope of such covenants, as to breaches of such covenants in such other
respective jurisdictions, the above covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.
 
6. Intellectual Property. During the Term, Executive will disclose to Company
all ideas, inventions, advertising campaigns, designs, logos, slogans,
processes, operations, products or improvements which may be patentable or
copyrightable or subject to any trade or service mark or name, and business
plans developed by him during such period, either individually or in
collaboration with others, which relate to the business of Company
(“Intellectual Property”). Executive agrees that such Intellectual Property will
be the sole property of Company and that he will at Company's request and cost
do whatever is reasonably necessary to secure the rights thereto by patent,
copyright, trademark or otherwise to Company.
 
7. Return of Company Property.  Promptly upon the request of Company, Executive
shall deliver to Company (and will not keep in Executive’s possession or deliver
to anyone else) all Company property.
 
8. Governing Law.  This Agreement shall be governed by and interpreted under the
laws of the State of Delaware applicable to contracts entered into and wholly
performed in Pennsylvania, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.
 
9. Notices.  All notices and other communications under this Agreement or in
connection with this Agreement shall be in writing and shall be deemed to have
been given and received upon the earlier of (a) actual receipt by the intended
recipient, (b) one (1) business day after deposit of the notice with an
internationally-recognized overnight courier, properly addressed and charges
prepaid or (c) upon transmission if sent by fax to the proper facsimile number
with a confirming copy sent by a nationally-recognized overnight courier to the
intended recipient as follows:
 


4

--------------------------------------------------------------------------------


 
If to Company, to:
 
Bella Drive
Westminster, Massachusetts 01473
Attention:  Board of Directors
Facsimile:  978.874.2748


With a copy to:


Pepper Hamilton LLP
400 Berwyn Park
899 Cassatt Road
Berwyn, Pennsylvania 19312
Attention:  William A. Scari, Esq.
Facsimile: 610.640.7835


If to Executive, to:
 
Louis A. Winoski
122 Estuary Drive
Vero Beach, Florida  32963
Facsimile: 772.492.0545


or to such other names, addresses and/or facsimile numbers as Company or
Executive, as the case may be, shall designate by notice to the other person in
the manner specified in this Section.


10. Severability.  The provisions of this Agreement are severable, and if any
provision or portion thereof is held to be invalid or unenforceable for any
reason, such provision or portion thereof shall be modified or adjusted by a
court or other tribunal exercising its equitable powers to the extent necessary
to cure such invalidity or unenforceability, and all other covenants and
provisions shall remain valid and enforceable.
 
11. Miscellaneous.  This Agreement: (a) constitutes the final, exclusive and
fully integrated agreement between Company and Executive with respect to its
subject matter and supersedes any prior and contemporaneous agreements and
understandings between Company and Executive relating to the subject matter of
this Agreement; (b) may be modified only in a writing duly executed by the party
against whom enforcement is sought; and (c) shall be binding upon and inure to
the benefit of and be enforceable by the respective successors and assigns of
the parties to this Agreement.  This Agreement may be assigned by Company at any
time.  Executive acknowledges that its duties and responsibilities are of a
personal nature and, as such, this Agreement and Executive’s rights and
responsibilities may not be assigned or delegated in whole or in part, without
the prior written consent of Company.  This Agreement may be signed in
counterparts, including by facsimile or other electronic means, which when taken
together, shall be one and the same document.  The headings of the Sections of
this Agreement are for convenience of reference only.
 
[signature page follows]
 
5

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the undersigned have executed this Executive Consulting
Agreement as of the Effective Date.
 


COMPANY:
 
TECHPRECISION CORPORATION
 
 
 
By: /s/ Richard F. Fitzgerald              
Name: Richard F. Fitzgerald
Title:   Chief Financial Officer
 
CONSULTANT:
 
 
 
 
 
/s/ LOUIS A. WINOSKI                
LOUIS A. WINOSKI


 
 
 
 
6

--------------------------------------------------------------------------------